Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harold Fields appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction.. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* United States v. Fields, No. 2:89-cr-00251-JAB-1 (M.D.N.C. July 2, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We further note that 18 U.S.C. § 3582(c)(2) is not the appropriate mechanism to assert the retroactive application of Alleyne v. United States, - U.S. -, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013).